                 Case 19-31445-hcd            Doc 291        Filed 09/16/19        Page 1 of 7




                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION


In re:                                                     Chapter 11

INTERLOGIC OUTSOURCING, INC., IOI                          Case No. 19-31445-hcd
PAYROLL SERVICES, INC., IOI WEST,
INC., LAKEVIEW HOLDINGS, INC.,                             (Jointly Administered)
LAKEVIEW TECHNOLOGY, INC.,
MODEARN, INC., and TIMEPLUS
SYSTEMS LLC,1

                          Debtors.


               NOTICE OF APPLICATION AND OPPORTUNITY TO OBJECT

        On September 16, 2019, Ice Miller LLP, co-counsel to the Official Committee of
Unsecured Creditors, filed an Application for Order Authorizing the Retention and Employment
of Ice Miller LLP as Co-Counsel for the Official Committee of Unsecured Creditors Nunc Pro
Tunc to August 23, 2019 (the “Application”). If you have not received a copy of the
Application, you may get one by contacting the person who signed this notice or at the clerk's
office.

      Your rights may be affected. You should read these papers carefully and discuss
them with your attorney. If you do not have an attorney, you may wish to consult one.

       If you do not want the court to grant the Application, then on or before October 7, 2019,
you or your attorney must:

       1.      File a written objection to the Application, which should explain the reasons why
you object, with the Clerk of the United States Bankruptcy Court at:

                                      United States Bankruptcy Court
                                              Clerk’s Office
                                          401 S. Michigan Street
                                          South Bend, IN 46601


If you mail your objection, you must mail it early enough so that it will be received by the date it
is due.

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, include: Interlogic Outsourcing, Inc. (1273); IOI Payroll Services, Inc. (1202); TimePlus Systems, LLC
(9477); IOI West, Inc. (1405); Lakeview Technology, Inc. (1451); Lakeview Holdings, Inc. (7589); and ModEarn,
Inc. (3473). The location of the Debtors' headquarters is: 1710 Leer Drive, Elkhart, Indiana 46514.


CO\6248736.2
               Case 19-31445-hcd        Doc 291     Filed 09/16/19     Page 2 of 7




        2.     You must also mail a copy of your objection to each of the following:

        (a) Proposed counsel for the Official Committee of Unsecured Creditors:

             Jeffrey A. Hokanson                            R. William Jonas
              ICE MILLER LLP                       HAMMERSCHMIDT, AMARAL & JONAS
       One American Square, Suite 2900                   137 N. Michigan Street
       Indianapolis, Indiana 46282-0200                 South Bend, Indiana 46601

        (b) Proposed counsel for the Debtors:

              Andrew T. Kight                                   Matthew Murphy
       JACOBSON HILE KIGHT LLC                               PAUL HASTINGS LLP
              The Elliott House                         71 South Wacker Drive, Suite 4500
              108 E. 9th Street                              Chicago, Illinois 60606
         Indianapolis, Indiana 46202


        (c) Counsel for the U.S. Trustee:

                                         Susan J. Roberts
                                Office of the United States Trustee
                                 One Michiana Square, Suite 555
                                      100 East Wayne Street
                                   South Bend, Indiana 46601

       If you do not file an objection by the date it is due, the court may grant the relief
requested without holding a hearing. If you do file an objection, the court will set the motion for
hearing, which you or your attorney will be expected to attend.

Dated: September 16, 2019                            Respectfully submitted,

                                                     /s/ Jeffrey A. Hokanson
                                                     Jeffrey A. Hokanson
                                                     ICE MILLER LLP
                                                     One American Square, Suite 2900
                                                     Indianapolis, IN 46282-0200
                                                     Telephone: (317) 236-2100
                                                     Email: jeff.hokanson@icemiller.com

                                                     Proposed Co-Counsel for the Official
                                                     Committee of Unsecured Creditors




CO\6248736.2
               Case 19-31445-hcd         Doc 291     Filed 09/16/19      Page 3 of 7




                                 CERTIFICATE OF SERVICE

       I certify that on September 16, 2019, I electronically filed the APPLICATION FOR
ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF ICE MILLER
LLP AS CO-COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS NUNC PRO TUNC TO AUGUST 23, 2019, the Notice and Opportunity to
Objection for same, and this Certificate of Service, with the Clerk of the Court using the ECF
system, which will send notification of such filing to the following:

    •   Timothy W Brink tbrink@mpslaw.com, crampich@mpslaw.com
    •   Michael F. DeBoni mdeboni@yaub.com, ktaft@yaub.com
    •   Louis T DeLucia Louis.DeLucia@icemiller.com
    •   Alyson M Fiedler alyson.fiedler@icemiller.com
    •   Rebecca Hoyt Fischer rebecca@ladfislaw.com, roberta@ladfislaw.com
    •   Nancy J. Gargula USTPRegion10.SO.ECF@usdoj.gov
    •   Trevor Q. Gasper tgasper@thorindustries.com
    •   Jared C. Helge jhelge@rlwlawfirm.com
    •   Michael W. Hile mhile@jacobsonhile.com, badams@jacobsonhile.com;assistant@jacobsonhile.com
    •   Jeffrey A. Hokanson(RD) jeff.hokanson@icemiller.com, bgnotices@icemiller.com
    •   Christine K. Jacobson cjacobson@jhklegal.com,
        badams@jacobsonhile.com;assistant@jacobsonhile.com
    •   R. William Jonas rwj@hajlaw.com, llp@hajlaw.com
    •   Andrew Beare Jones andrew@attorney-jones.com
    •   Matthew R. Kaczmarek mattk@sni-law.com
    •   W. Randall Kammeyer wrkammeyer@hawkhaynie.com
    •   Andrew T. Kight akight@jhklegal.com, akight@ecf.courtdrive.com
    •   Alan R. Lepene alan.lepene@thompsonhine.com, ECFDocket@thompsonhine.com
    •   Margaret Mary Marnocha maggie@attorney-jones.com
    •   Michael D. Marston mmarston@bhlawyers.net
    •   Mark A. Mintz mmintz@joneswalker.com
    •   Michael P. O'Hara mpo@barrettlaw.com
    •   Charity A Olson colson@olsonlawpc.com
    •   Brian R. Pollock bpollock@stites.com
    •   Landon K. Richmond lrichmond@yaub.com
    •   Susan Jaffe Roberts Susan.J.Roberts@usdoj.gov
    •   Nathan Q. Rugg Nathan.rugg@bfkn.com, jean.montgomery@bfkn.com
    •   Wesley N. Steury wsteury@burtblee.com, SteuryWR67710@notify.bestcase.com
    •   Matthew Strzynski matthew@merchocaughey.com,
        cgraham@kdlegal.com;crbpgpleadings@kdlegal.com;tsylvester@kdlegal.com
    •   Jonathan D. Sundheimer jsundheimer@btlaw.com
    •   Ellen L. Triebold Ellen.L.Triebold@usdoj.gov
    •   Marianna R. Tucker mtucker@hahnwalz.com
    •   Curtis Lee Tuggle curtis.tuggle@thompsonhine.com
    •   Mark A. Warsco bkwarsco@rlwlawfirm.com,
        mwarsco@rlwlawfirm.com,bshanebrook@rlwlawfirm.com

and I hereby certify that on September 16, 2019, I served same on the following parties via first
class mail, postage prepaid:




CO\6248736.2
                 Case 19-31445-hcd          Doc 291   Filed 09/16/19      Page 4 of 7



States’ Attorneys General:                            Internal Revenue Service:

State of Illinois Attorney General                    Internal Revenue Service
Attention: Bankruptcy Dept                            P.O. Box 7346
100 West Randolph Street                              Philadelphia PA 19101
Chicago IL 60601
                                                      United States Attorney’s Office
State of Arizona Attorney General                     Civil Process Clerk
Attention: Bankruptcy Dept                            204 South Main Street Room MO‐1
1275 W. Washington St.                                South Bend IN 46601
Phoenix AZ 85007
                                                      United States Department of Justice
State of Ohio Attorney General                        Civil Trial Section Northern Region
Attention: Bankruptcy Dept                            Box 55 Ben Franklin Station
30 E. Broad St., 14th Floor                           Washington, DC 20044
Columbus OH 43215
                                                      Largest Unsecured Creditors and Parties
State of Michigan Attorney General                    Requesting Notice:
Attention: Bankruptcy Dept
G. Mennen Williams Building, 7th Floor                E‐Gineering
525 W. Ottawa St.                                     Attn: Troy Kelley, Don Taggart
P.O. Box 30212                                        8415 Allison Pointe Blvd, Suite 200
Lansing MI 48909‐0212                                 Indianapolis, IN 46250

State Of Indiana Attorney General                     Federal Express
Attention: Bankruptcy Dept                            Attn: Frederick W. Smith
Indiana Government Center                             3610 Hacks Cross Road A
South 302 W. Washington St., 5th Floor                Memphis, TN 38125
Indianapolis IN 46204
                                                      Aunalytics, Inc
State Of Florida Attorney General                     Attn: Nitesh Chawla, Greg David & David Cieslak
Attention: Bankruptcy Dept                            460 Stull St. Suite 100
The Capitol, Pl 01                                    South Bend, In 46601
Tallahassee Fl 32399‐1050
                                                      Swipeclock.Com
Securities and Exchange Commission:                   Attn: Coleman Barney
                                                      10813 S River Front Pkwy #525
Securities and Exchange Commission [Headquarters]     South Jordan, Ut 84095
Attn: Secretary of the Treasury
100 F. Street NE                                      Mce Inc
Washington DC 20549                                   Attn: Mike Presnal
                                                      1925 Goodson Ct
Securities and Exchange Commission ‐ NY               South Bend, In 46613
Attn: Bankruptcy Department
200 Vesey Street, Suite 400                           Trace3
New York NY 10281                                     Attn: Jay Debois
                                                      5555 Corporate Exchange Ct
Securities and Exchange Commission ‐ Philadelphia     Grand Rapids, Mi 49512
Attn: Bankruptcy Department
One Penn Center                                       Blackbaud, Inc
1617 JFK Boulelvard, Suite 520                        Attn: President Or General Counsel
Philadelphia PA 19103                                 65 Fairchild Street
                                                      Charleston, Sc 29492




CO\6248736.2
                 Case 19-31445-hcd         Doc 291   Filed 09/16/19      Page 5 of 7



Vonage Business                                      Us Signal
Attn: President Or General Counsel                   Attn: President Or General Counsel
23 Main Street                                       201 Ionia Ave Sw
Holmdel, Nj 07733                                    Grand Rapids, Mi 49503

Firevine Advertising & Design                        Flexential
Attn: President Or General Counsel                   Attn: President Or General Counsel
101 E. Mishawaka Ave.                                8809 Lenox Pointe Drive Suite G
Mishawaka, In 46545                                  Charlotte, Nc 28273

Cdw Computer Centers, Inc.                           Quill Corporation
Attn: Thomas E. Richards                             Attn: President Or General Counsel
200 North Milwaukee Avenue                           100 Schelter Rd
Vernon Hills, Il 60063                               Lincolnshire, Il 60069

That Essential Spark                                 Logmein Usa, Inc.
Attn: President Or General Counsel                   Attn: President Or General Counsel
15 Robin Lane                                        320 Summer Street
Greenland, Nh 03840                                  Boston, Ma 02210

Proforma Corporate Solutions                         Moser Consulting
Attn: President or General Counsel                   Attn: Tyron Moser
6800 West Gate Blvd, Ste 132‐474                     6220 Castleway West Drive
Austin, Tx 78745                                     Indianapolis, In 46250

Midwest Automated Time Systems                       Mailfinance
Attn: President Or General Counsel                   Attn: President Or General Counsel
2324 West 63rd Street                                478 Wheelers Farms Road
Davenport, Ia 52806                                  Milford, Ct 06461

Aquascapes Of Michiana                               Shred‐It Usa
Attn: President Or General Counsel                   Attn: President Or General Counsel
58416 County Road 7                                  81 Walsh Drive
Elkhart, In 46517                                    Parsippany, Nj 07054

Axiatp                                               Corporate Graphic Solutions
Attn: Roger Veach, Jason Ross, Josh Ross             Attn: President Or General Counsel
151 N. Delaware Street, Suite 1750                   2929 Mishawaka Ave
Indianapolis, In 46204                               South Bend, In 46615

Get Fit Get Healthy                                  Syncstream Solutions
Attn: President Or General Counsel                   Attn: President Or General Counsel
2606 Peddlers Village Rd. Suite 215                  #1 Galleria Blvd Ste 1518
Goshen, In 46526                                     Metairie, La 70001
                                                     Avis Rent A Car System, Inc
Barnes & Thornburg, Llp                              Attn: President Or General Counsel
Attn: Bradford G. Addison                            7876 Collections Center Drive
100 North Michigan                                   Chicago, Il 60693
South Bend, In 46601‐1632
                                                     Lcwr
Shrm                                                 Attn: President Or General Counsel
Attn: David Windley, Coretha M.                      C/O Nix Conference And
Rushing, Johnny C. Taylor, Jr.                       Meeting Management
1800 Duke St                                         St. Louis, Mo 63143
Alexandria, Va 22314




CO\6248736.2
                 Case 19-31445-hcd            Doc 291   Filed 09/16/19     Page 6 of 7



Lasership, Inc                                          Shelly Koelper
Attn: President Or General Counsel                      Synergid, Inc.
1912 Woodford Rd                                        3010 Butler Ridge Pkwy
Vienna, Va 22182                                        Ft. Wayne, IN 46808

Interlogic Outsourcing, Inc.                            Lori McLaughlin
Attn: David Wikel                                       AIL Operating LLC
1710 Leer Drive                                         56 Carmen Drive
Elkhart, In 46514                                       Valparaiso, IN 46385

Thomas Kirsch II                                        Dennis Naughton
Office of the U.S. Attorney                             Roman Catholic Diocese of Phoenix
5400 Federal Plaza, Suite 1500                          400 E. Monroe Street
Hammond, IN 46320                                       Phoenix, AZ 85004-2336

Ken Hayes                                               W. Scott Porterfield
Office of the U.S. Attorney                             200 West Madison St.
204 S. Main Street, Room M01                            Suite 3900
South Bend, IN 46601                                    Chicago, IL 60606

Kathryn O’Connor                                        Barry S. Shein
Special Agent – IRS – CI                                Michael Boardley
100 East Wayne Street                                   The Commodore Corporation
South Bend, IN 6601                                     P.O. Box 577
                                                        Goshen, IN 46527-0577
Indiana Department of Revenue
Bankruptcy Section MS108                                Tasha Pashalis
100 N. Senate Avenue, N240                              Aegean Restaurant Group
Indianapolis, IN 46204                                  1405 Locust Street
                                                        Philadelphia, PA 19102
Susan Zeringue
General Counsel, Archdiocese of New Orleans             Indiana Employment Security Division
7887 Walmsley Avenue                                    10 North Senate Ave.
New Orleans, LA 70125-3496                              Indianapolis IN 46204

Melissa M. Root                                         Elkhart County Treasurer
Boy Scouts of America                                   Bankruptcy Clerk
c/o Jenner & Block LLP                                  117 North Second Street, Room 201
353 N. Clark Street                                     Goshen IN 46526
Chicago IL 60654
                                                        Secretary of the Treasury
Jan Baker                                               15th & Pennsylvania Avenue
KMC Controls                                            Washington DC 20220
19476 Industrial Drive
New Paris IN 46553                                      Securities & Exchange Commission
                                                        Bankruptcy Section
Kim Barrier                                             175 W. Jackson Blvd, Suite 900
The Center for the Homeless, Inc.                       Chicago IL 60604
813 S. Michigan Street
South Bend, IN 46601                                    US Signcrafters
                                                        c/o Marianne R. Tucker, Attorney at Law
Barry K. Hall                                           Hahn Walz, P.C.
Kruggel, Lawton & Co., LLC                              509 W. Washington
210 S. Michigan Street, Suite                           South Bend IN 46601
South Bend, IN 46601




CO\6248736.2
                 Case 19-31445-hcd      Doc 291   Filed 09/16/19    Page 7 of 7



Mr. Peter Goodman                                 Ms. Megan Grant
Baker & McKenzie LLP                              Barack Ferrazzano Kirschbaum & Nagelberg
452 Fifth Avenue                                  200 W. Madison Street, Suite 3900
New York NY 10018                                 Chicago IL 60606

The Roman Catholic Church of the                  John T Piggins
Archdiocese of New Orleans                        Miller Johnson
c/o Jones Walker LLP Attn: Mark Mintz             45 Ottawa Avenue SW
201 St. Charles Avenue                            Grand Rapids, MI 49503
New Orleans LS 70170
                                                  Stanley F. Orszula
Synergid, Inc.                                    303 East Wacker Drive
d/b/a Paul Davis of Northeast Indiana             Suite 1000
3010-1 Butler Ridge Pkwy.                         Chicago, IL 60601
Fort Wayne IN 46808




Dated: September 16, 2019                         Respectfully submitted,

                                                  /s/ Jeffrey A. Hokanson
                                                  Jeffrey A. Hokanson




CO\6248736.2
